                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:16-cv-00321-FDW
                                (3:92-cr-00238-FDW-1)


KAREEM ABDUL TOMLIN,                                  )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )               ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                  Respondent.                         )
______________________________________                )

       THIS MATTER is before the Court on Petitioner’s response to the Court’s April 2, 2020

Order to Show Cause [Doc. 16].

       Currently, this action is stayed pending the decision of the Supreme Court in Walker v.

United States, No. 19-373. [Doc. 15]. The Supreme Court, however, dismissed the petition for

writ of certiorari in Walker because the petitioner in that case died on January 22, 2020. Walker,

140 S. Ct. 953 (2020). As such, the Court ordered the parties to show cause why this matter should

not be unstayed in light of the dismissal of the petition for writ of certiorari in Walker. [Doc. 16].

In response, Petitioner shows that this matter should remain in abeyance pending the Supreme

Court’s decision in Borden v. United States, No. 19-5410, which Petitioner asserts presents the

same issue presented in Walker. The Supreme Court granted the petition for writ of certiorari in

Borden on March 2, 2020. [Doc. 17]. For good cause shown,

        IT IS HEREBY ORDERED that this matter remain in abeyance pending the decision

of the Supreme Court in Borden v. United States, No. 19-5410.
       IT IS FURTHER ORDERED that Petitioner shall file a Supplemental Memorandum on

Petitioner’s motion to vacate within 45 days of the Supreme Court’s decision in Borden v United

States, No. 19-5410.

                                         Signed: April 3, 2020




                                               2
